Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 1 of 10 Page ID #:1


 1   DARREN M. HARRIS, ESQ., Bar No.: 190399
 2   SPRAY, GOULD & BOWERS LLP
     2 Corporate Park, Suite 201
 3   Irvine, CA 92606
 4   Telephone: (949) 387-4444
     Facsimile: (949) 387-4544
 5
     dharris@sgblaw.com
 6
     Attorneys for Plaintiff JOSE BRAMBILA
 7
 8
 9    UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF CALIFORNIA

10               WESTERN DIVISION – LOS ANGELES COURTHOUSE
11
12   JOSE BRAMBILA,                        ) CASE NO.: 2:19-cv-09502
13                                         )
               Plaintiff,                  )
14                                         ) COMPLAINT FOR DAMAGES:
15                                         )
               vs.                         ) 1) 42 U.S.C. § 1983 – (Violation of 4th
16                                         ) and 14th Amendments)
17                                         ) 2) 42 U.S.C. § 1983 – (Municipal
     CITY OF LOS ANGELES; JUAN             ) Liability - Monell)
18
     ZENDEJAS, an individual; RUDOLPH )
19   RIVERA, an individual; and DOES 1-10. ) SUPPLEMENTAL STATE CLAIMS
                                           )
20
               Defendants.                 ) 3) Assault & Battery
21                                         ) 4) Negligence
                                           )
22
                                           )
23                                         )
24
                                           ) DEMAND FOR JURY TRIAL
                                           )
25                                         )
26                                         )
                                           )
27                                         )
28

                                     - 1 -
                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 2 of 10 Page ID #:2


 1              PLAINTIFF JOSE BRAMBILA (hereinafter “BRAMBILA”) alleges as
 2   follows under California and Federal law:
 3                                     JURISDICTION
 4   1.         This case is brought pursuant to 42 U.S.C. § 1983. Jurisdiction is based
 5   upon 28 U.S.C. §§ 1331 and 1342. The court also has pendent jurisdiction over the
 6   state claims, and supplemental jurisdiction over Defendant CITY OF LOS ANGELES
 7   (hereinafter “LOS ANGELES”) and Defendants JUAN ZENDEJAS (hereinafter
 8   “SENDEJAS”) and RUDOLPH RIVERA (hereinafter “RIVERA”).
 9                                            VENUE
10   2.         The claims alleged herein arose in the County of Los Angeles, California.
11   Venue lies in the Central District of California. 28 U.S.C. §1391(b)(2).
12                                         PARTIES
13   3.         At all times herein mentioned, Plaintiff was a resident of the City of
14   Pasadena, County of Los Angeles and the State of California.
15   4.        At all times herein concerned, Defendant LOS ANGELES was a
16   municipality and/or governmental entity operating under a Charter, organized and
17   incorporated under the laws of the State of California, and located in the County of
18   Los Angeles, State of California. Defendant LOS ANGELES is liable through
19   application of respondeat superior pursuant to §815.2 of the California Government
20   Code for the acts of its employees named herein who at all times alleged herein were
21   acting in the course and scope of their employment with said public entity.
22   5.         At all times herein concerned, DOES 1 through 10 inclusive, were police
23   officers, agents and/or servants and/or employees of the Los Angeles Police
24   Department (“LAPD”) and thus employees of the defendant, CITY OF LOS
25   ANGELES. Said defendants were acting within the course and scope of their authority
26   as such agents and/ or servants and/or employees, with the permission and consent of
27   their co-defendants, and each of them.
28

                                      - 2 -
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 3 of 10 Page ID #:3


 1   6.         The true names and/or capacities, whether individual, corporate, associate
 2   or otherwise, of defendants named herein as DOES 1 through 10, inclusive, are
 3   unknown to Plaintiff, who therefore sues said defendants by such fictitious names.
 4   Plaintiff will amend this Complaint to state the true names and capacities when the
 5   same have been ascertained.
 6   7.         Plaintiff is informed and believes, and upon such information and belief
 7   alleges, that each of the defendants, as well as those designated as a DOE is legally
 8   responsible in some manner for the events and happenings referred to, and legally
 9   caused injury and damages to the Plaintiff as hereinafter set forth.
10                               FACTUAL BACKGROUND
11   8.         On October 20, 2018, Plaintiff BRAMBILA was lawfully on the premises
12   operated by Cities Restaurant and Lounge, located at 4512 E. Cesar E. Chavez
13   Avenue, Los Angeles, California 90022.
14   9.         Upon exiting Cities Restaurant and Lounge, Plaintiff and his two friends
15   walked to their vehicle. One of Plaintiff’s friends noticed a female standing near her
16   vehicle, which was parked near Plaintiff’s friend’s vehicle. When Plaintiff and his
17   friends approached this female, she told them she was waiting for her sister and her
18   two friends (Defendants ZENDEJAS and RIVERA) exit the Cities Restaurant and
19   Lounge.
20   10.        When Defendants ZENDEJAS and RIVERA noticed that Plaintiff was
21   talking with this female, Defendants told Plaintiff to stop bothering her and to move
22   away from her. Defendants then stated to Plaintiff that they were LAPD Officers.
23   11.        Plaintiff BRAMBILA notified Defendants that he was a law enforcement
24   officer. Defendant ZENDEJAS stated that he was a “real officer” from the LAPD and
25   that if Plaintiff didn’t comply with their commands, he would place Plaintiff under
26   arrest.
27
28

                                      - 3 -
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 4 of 10 Page ID #:4


 1   12.        Plaintiff told both Defendants ZENDEJAS and RIVERA to relax and calm
 2   down. Shortly thereafter, Defendant ZENDEJAS assaulted Plaintiff BRAMBILA by
 3   punching him in the face and body, causing Plaintiff to fall to the ground.
 4   13.        When Plaintiff got back onto his feet, Defendant RIVERA forcefully
 5   pushed Plaintiff to the ground.
 6   14.        As a direct and proximate result of the acts of defendants, Plaintiff suffered
 7   the following injuries and damages:
 8                a. Violation of his rights pursuant to the Fourth and Fourteenth
 9                   Amendments to the United States Constitution to be free from an
10                   unreasonable seizure of his person;
11                b. Violation of his right to Due Process of Law under the Fourteenth
12                   Amendment to the United Stated Constitution;
13                c. Physical pain and suffering;
14                d. Emotional trauma and suffering, including fear, embarrassment,
15                   humiliation, emotional distress, frustration, extreme inconvenience,
16                   anxiety;
17                e. Lost income
18                f. Loss of liberty.
19
20             FIRST CAUSE OF ACTION – VIOLATION 42 U.S.C. §1983:
21               (Fourth and Fourteenth Amendments to U.S. Constitution)
22                                      Against All Defendants
23   15.        Plaintiff re-alleges and incorporates by reference the information set forth
24   in paragraphs 1 through 14 above, and as though fully set forth herein.
25   16.       This cause of action is brought pursuant to 42 U.S.C. §1983, for violation
26   of Plaintiff’s rights under the Fourth and Fourteenth Amendments of the U.S.
27   Constitution.
28

                                      - 4 -
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 5 of 10 Page ID #:5


 1   17.         42 U.S.C. § 1983 provides in part:
 2                       “Every person who, under color of any statute, ordinance,
 3                       regulation, custom, or usage of any State or Territory
 4                       subjects, or causes to be subjected, any person of the
 5                       United States or other person within the jurisdiction
 6                       thereof to the deprivation of any rights, privileges, or
 7                       immunities secured by the Constitution and laws shall be
 8                       liable to the party injured in an action at law, suit at
 9                       equity or other proper proceeding for redress.”
10   18.          Defendants' conduct deprived plaintiff of his right to be free of
11   unreasonable searches and seizures, pursuant to the Fourth and Fourteenth
12   Amendments to the United States Constitution. Defendants' conduct also deprived
13   plaintiff of his right to due process of law, pursuant to the Fourteenth Amendment of
14   the United States Constitution.
15   19.          Plaintiff did not assault or threaten anyone, nor was he engaged in
16   criminal activity. While acting within the course and scope of their employment
17   and/or under color of law, Defendants ZENDEJAS and RIVERA physically assaulted
18   Plaintiff. Plaintiff sustained severe injuries to his body from Defendants’ actions.
19   20.          At the time Defendants ZENDEJAS and RIVERA assaulted Plaintiff,
20   they were in a situation in which an objective, reasonable police officer would not
21   have used any force. Plaintiff did not represent a threat to their safety, or to the
22   officers’ lives, or to the lives of others. Plaintiff was not actively resisting arrest.
23
     Plaintiff was not attempting to evade arrest by flight. Yet, Defendants ZENDEJAS
24
     and RIVERA acted so quickly with unreasonable force that the Plaintiff fell to the
25
     ground immediately upon being assaulted.
26
     21.          As a direct result of the actions by Defendants ZENDEJAS and
27
     RIVERA, Plaintiff sustained severe injuries and damages. Plaintiff seeks general and
28
     special damages and attorneys’ fees, according to proof.
                                       - 5 -
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 6 of 10 Page ID #:6


 1   22.          The aforementioned acts of Defendants ZENDEJAS and RIVERA were
 2   willful, wanton, malicious, oppressive and shocking to the conscience thereby
 3   justifying the awarding of exemplary and punitive damages as to said defendants.
 4
 5            SECOND CAUSE OF ACTION - VIOLATION 42 U.S.C. §1983:
 6                               (Municipal Liability – Monell)
 7                   Against Defendant CITY OF LOS ANGELES, Only
 8   23.        Plaintiff re-alleges and incorporates by reference the information set forth
 9   in paragraphs 1 through 22 above, and as though fully set forth herein.
10   24.        Defendant CITY OF LOS ANGELES, pursuant to municipal custom,
11   policy or practice, negligently or recklessly hired, trained, supervised, investigated,
12   disciplined, retained, and/or restrained Defendants ZENDEJAS and RIVERA so as to
13   be a moving force in violation of Plaintiff’s civil and statutory rights based on the
14   aforesaid conduct alleged herein.
15   25.        Plaintiff alleges that one or more of the Defendants ZENDEJAS and
16   RIVERA have been involved in previous episodes of alleged excessive force, and/or
17   deliberate indifference to the lives and wellbeing of detainees/arrestees and alleges
18   that Defendant CITY OF LOS ANGELES condones, endorses actively and/or
19   passively tolerates the deliberate indifference to such lives, use of excessive force, and
20   dishonesty, especially when civil liability may result, in an effort to avoid
21   responsibility, and accountability for the actions of their employees, specifically the
22   uniformed officers of the Defendant CITY OF LOS ANGELES.
23   26.          At the time of the subject incident, Plaintiff alleges on information and
24   belief that Defendant CITY OF LOS ANGELES had in place, and had ratified
25   policies, procedures, customs and practices which permitted and encouraged its police
26   officers to unjustifiably, unreasonably and in violation of the Fourth Amendment to
27   use unreasonable and excessive force against unarmed suspects.
28

                                      - 6 -
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 7 of 10 Page ID #:7


 1   27.          Plaintiff alleges on information and belief that said policies, procedures,
 2   customs and practices also called for CITY OF LOS ANGELES not to discipline,
 3   prosecute, or objectively and/or independently investigate or in any way deal with or
 4   respond to known incidents, complaints of excessive force, conduct by police officers
 5   of CITY OF LOS ANGELES to fail to objectively and/or independently investigate or
 6   in any way properly deal with or respond to claims and lawsuits made as a result of
 7   such actions and misconduct.
 8   28.          Plaintiff alleges on information and belief that said policies, procedures,
 9   customs and practices called for and led to the refusal of said defendants to properly
10
     investigate complaints of previous incidents of excessive force, assaults of such
11
     persons and instead, officially claim that such incidents were justified and proper.
12
     29.          Plaintiff alleges on information and belief that said policies, procedures,
13
     customs and practices evidenced a deliberate indifference to the violations of the
14
     constitutional rights of the Plaintiff. This indifference was manifested by the failure
15
     to change, correct, revoke, or rescind said policies, procedures, customs and practices
16
     in light of prior knowledge by said defendants of their similar incidents.
17
     30.         The actions of Defendant CITY OF LOS ANGELES were the cause of,
18
     and/or a substantial factor in causing the injuries of Plaintiff herein.
19
20
                                  SUPPLEMENTAL CLAIMS
21
                THIRD CAUSE OF ACTION – CALIFORNIA STATE LAW
22
                                       (Assault and Battery)
23
                                      Against All Defendants
24
     31.          Plaintiff re-alleges and incorporates by reference the information set forth
25
     in paragraphs 1 through 30 above, and as though fully set forth herein.
26
     32.          Pursuant to California Government Code §910 et seq., Plaintiff timely
27
     filed a Claim for Damages with the City of Los Angeles on March 25, 2019. Plaintiff
28
     received notification of Rejection of Claim as of May 9, 2019, upon which Plaintiff
                                      - 7 -
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 8 of 10 Page ID #:8


 1   had six (6) months from this date to file a court action. Plaintiff has complied with this
 2   timeline.
 3   33.          Plaintiff invokes the pendant jurisdiction of this Court to hear and
 4   determine this claim.
 5   34.          Pursuant to California Government Code §815.2, Defendant CITY OF
 6   LOS ANGELES is liable for injury proximately caused by an act or omission of its
 7   employees within the scope of his/her employment if the act or omission would have
 8   given rise to a cause of action against that employee or his personal representative.
 9   Section 815.2’s "[v]icarious liability is a primary basis for liability on the part of a
10
     public entity, and flows from the responsibility of such an entity for the acts of its
11
     employees under the principle of respondeat superior." (Zelig v. County of Los
12
     Angeles (2002) 27 Cal.4th 1112, 1128.).
13
     35.          Pursuant to California Government Code §820(a), Defendants
14
     ZENDEJAS and RIVERA are liable for their individual torts to the same extent as
15
     private persons. No privileges or immunities exist to exonerate Defendants
16
     ZENDEJAS and RIVERA from their actions herein.
17
     36.          The actions of Defendants ZENDEJAS and RIVERA were in violation of
18
     California Penal Code §242 et seq.
19
     37.          Plaintiff did not consent to the actions of Defendants ZENDEJAS and
20
     RIVERA, nor was the infliction of serious bodily injury upon Plaintiff privileged or
21
     immunized by the laws of the State of California.
22
     38.          As a direct result of the actions by Defendants ZENDEJAS and
23
     RIVERA, Plaintiff sustained severe injuries and damages. Plaintiff seeks general and
24
     special damages, according to proof.
25
     39.          The aforementioned acts of Defendants ZENDEJAS and RIVERA were
26
     willful, wanton, malicious, oppressive and shocking to the conscience thereby
27
     justifying the awarding of exemplary and punitive damages as to said defendants.
28

                                      - 8 -
                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 9 of 10 Page ID #:9


 1               FOURTH CAUSE OF ACTION – CALIFORNIA STATE LAW
 2                                          (Negligence)
 3                                    Against All Defendants
 4   40.           Plaintiff re-alleges and incorporates by reference the information set forth
 5   in paragraphs 1 through 39 above, and as though fully set forth herein.
 6   41.           Pursuant to California Government Code §910 et seq., Plaintiff timely
 7   filed a Claim for Damages with the City of Los Angeles on March 25, 2019. Plaintiff
 8   received notification of Rejection of Claim as of May 9, 2019, upon which Plaintiff
 9   had six (6) months from this date to file a court action. Plaintiff has complied with this
10
     timeline.
11
     42.           Plaintiff invokes the pendant jurisdiction of this Court to hear this claim.
12
     43.           Pursuant to California Government Code §815.2, Defendant CITY OF
13
     LOS ANGELES is liable for injury proximately caused by an act or omission of its
14
     employees within the scope of his/her employment if the act or omission would have
15
     given rise to a cause of action against that employee or his personal representative.
16
     Section 815.2’s "[v]icarious liability is a primary basis for liability on the part of a
17
     public entity, and flows from the responsibility of such an entity for the acts of its
18
     employees under the principle of respondeat superior." (Zelig v. County of Los
19
     Angeles (2002) 27 Cal.4th 1112, 1128.).
20
     44.           Pursuant to California Government Code §820(a), Defendants
21
     ZENDEJAS and RIVERA are liable for their individual torts to the same extent as
22
     private persons. No privileges or immunities exist to exonerate Defendants
23
     ZENDEJAS and RIVERA from their actions herein.
24
     45.           At all times herein mentioned, Defendants owed a duty to Plaintiff to not
25
     endanger his life or liberty, to use appropriate police tactics and procedures and to
26
     follow an appropriate custom and practice regarding persons in the same situation as
27
28

                                       - 9 -
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-09502-DMG-KS Document 1 Filed 11/05/19 Page 10 of 10 Page ID #:10


  1   Plaintiff, and to utilize forces, if necessary, that would be reasonable to an objective
  2   officer under the circumstances at the scene.
  3   46.          Said defendants breached their duty of care to Plaintiff through their acts
  4   and failures to act, thereby proximately causing Plaintiff’s injuries.
  5   47.          As a direct result of the actions by Defendants, Plaintiff sustained severe
  6   injuries and damages. Plaintiff seeks general and special damages, according to proof.
  7                                           PRAYER
  8               Wherefore, Plaintiff prays for judgment as follows:
  9
            1. For all available general damages according to proof;
 10
            2. For all available special damages according to proof;
 11
            3. Loss of earnings and earning capacity according to proof;
 12
            4. Attorneys' fees according to proof;
 13
            5. Costs of suit incurred herein; and
 14
            6. For exemplary and punitive damages as to Defendants ZENDEJAS and
 15
                 RIVERA, only; and
 16
            7. For any other available relief as the court may deem just and proper;
 17
 18                               DEMAND FOR JURY TRIAL
 19         Pursuant to FRCP Rule 38 and Local Rule 38, Plaintiff hereby demands a trial
 20   by jury.
 21
 22   DATED:       November 5, 2019                   SPRAY, GOULD & BOWERS LLP
 23
 24                                                   BY:
 25
                                                            DARREN M. HARRIS
                                                            Attorney for Plaintiff
 26
 27
 28

                                      - 10 -
                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
